1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                      ***

6
      UNITED STATES OF AMERICA,
7
                           Plaintiff,
8                                                         2:13-CR-00186-VCF
      vs.                                                 ORDER
9     ABDUL HOWARD,
10                         Defendant.

11

12          Before the court are the Motion to Request Constructive Contempt Order Against Todd Leventhal
13   (ECF No. 317), Motion to Request Complete Discovery from Trial Counsel and Transcript of All Hearings
14   Held, Including Ex-Parte Hearings (ECF No. 319), Motion to Inform the Court of Only Partial Documents
15   Received (ECF No. 320), and Motion for Appointment of Counsel (ECF No. 321).
16          Accordingly,
17          IT IS HEREBY ORDERED that a hearing on the Motion to Request Constructive Contempt Order
18   Against Todd Leventhal (ECF No. 317), Motion to Request Complete Discovery from Trial Counsel and
19   Transcript of All Hearings Held, Including Ex-Parte Hearings (ECF No. 319), and Motion for
20   Appointment of Counsel (ECF No. 321) is scheduled for 11:00 AM, April 15, 2019, in Courtroom 3D.
21          The Government is directed to arrange the transportation of Mr. Howard from Clark County
22   Detention Center to the hearing on April 15, 2019 at 11:00 AM.
23          Mr. Todd M. Leventhal is invited to attend the hearing.
24          The Clerk of Court is directed to email and mail a copy of this order to Mr. Leventhal.
25
     Todd M Leventhal
1    Leventhal and Associates
     626 South Third Street
2
     Las Vegas, NV 89101
3    Email: leventhalandassociatescmecf@gmail.com

4    IT IS SO ORDERED.

5    DATED this 25th day of March, 2019.
                                                    _________________________
6                                                   CAM FERENBACH
                                                    UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
